Title: From Thomas Jefferson to Joseph Hiester, 12 March 1805
From: Jefferson, Thomas
To: Hiester, Joseph


                  
                     Sir 
                     
                     Washington Mar. 12. 05.
                  
                  I have recieved your favor of the 4th. inst. and thank you for the friendly expressions it contains. I see your retirement from the public councils with sincere regret, having always considered your conduct there as disinterested, moderate and conscientious. you can still however be useful in promoting at home a spirit of sound republicanism, and in healing those schisms which seem to threaten the happiness of your state and the weight of it’s energies in support of the general government. Accept my friendly salutations & assures of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               